IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00349-CR

FREDERICK MAURICE CRAVEN,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                          From the 272nd District Court
                               Brazos County, Texas
                         Trial Court No. 17-01241-CRF-272


                           MEMORANDUM OPINION

       Frederick Maurice Craven appeals his plea of guilty to the offense of possession of

a controlled substance. Craven’s sentence was imposed on September 18, 2017. His

notice of appeal was due October 18, 2017. It was not filed until October 3, 2019, almost

two years late. Thus, Craven's notice of appeal is untimely. See TEX. R. APP. P. 26.2(a)(2).

       We have no jurisdiction of an untimely appeal, and this appeal must be dismissed.

See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996) (no appellate jurisdiction

where notice of appeal is untimely). Accordingly, this appeal is dismissed.
        A motion for rehearing may be filed within 15 days after the judgment of this

Court is rendered. See TEX. R. APP. P. 49.1. If Craven desires to have the decision of this

Court reviewed by filing a petition for discretionary review, that petition must be filed

with the Court of Criminal Appeals within 30 days after either the day this Court's

judgment was rendered or the day the last timely motion for rehearing was overruled by

this Court. See TEX. R. APP. P. 68.2(a).



                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed October 16, 2019
Do not publish
[CR25]




Craven v. State                                                                      Page 2